Case 18-12938        Doc 37     Filed 12/31/18     Entered 12/31/18 17:39:55          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 12938
         Jose G Camacho Jr.

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/02/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 09/12/2018.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-12938             Doc 37            Filed 12/31/18    Entered 12/31/18 17:39:55             Desc           Page 2
                                                             of 3



 Receipts:

           Total paid by or on behalf of the debtor                          $585.00
           Less amount refunded to debtor                                    $558.66

 NET RECEIPTS:                                                                                                   $26.34


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $0.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                 $26.34
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                               $26.34

 Attorney fees paid and disclosed by debtor:                               $0.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim         Claim       Principal        Int.
 Name                                           Class   Scheduled      Asserted      Allowed        Paid           Paid
 Aes/pheaa Rehabs                           Unsecured           0.00           NA           NA            0.00         0.00
 Aes/pheaa Rehabs                           Unsecured           0.00           NA           NA            0.00         0.00
 Americash                                  Unsecured      3,888.73            NA           NA            0.00         0.00
 Avant Credit, Inc                          Unsecured           0.00           NA           NA            0.00         0.00
 Barclays Bank Delaware                     Unsecured           0.00           NA           NA            0.00         0.00
 Capital One                                Unsecured      2,991.00            NA           NA            0.00         0.00
 Capital One                                Unsecured           0.00           NA           NA            0.00         0.00
 Capital One                                Unsecured           0.00           NA           NA            0.00         0.00
 Capital One Auto Finance                   Unsecured     13,886.00            NA           NA            0.00         0.00
 City of Chicago                            Unsecured         640.00           NA           NA            0.00         0.00
 Discover Financial Services                Unsecured      1,796.00            NA           NA            0.00         0.00
 Easypay/dvra                               Unsecured           0.00           NA           NA            0.00         0.00
 Fingerhut                                  Unsecured           0.00           NA           NA            0.00         0.00
 First Premier                              Unsecured         896.00           NA           NA            0.00         0.00
 First Savings Credit Card                  Unsecured         550.00           NA           NA            0.00         0.00
 Genesis Bankcard Services                  Unsecured           0.00           NA           NA            0.00         0.00
 Internal Revenue Service                   Priority       6,200.00       6,177.16     6,177.16           0.00         0.00
 Internal Revenue Service                   Unsecured           0.00        176.13       176.13           0.00         0.00
 ISAC/Illinois Student Assistance Commiss   Unsecured         748.00           NA           NA            0.00         0.00
 Kohls/Capital One                          Unsecured         317.00           NA           NA            0.00         0.00
 Nelnet                                     Unsecured           0.00           NA           NA            0.00         0.00
 Peoples Gas                                Unsecured           0.00           NA           NA            0.00         0.00
 Progressive Insurance                      Unsecured         158.00           NA           NA            0.00         0.00
 Rapital Capital                            Unsecured      2,200.00            NA           NA            0.00         0.00
 Rise                                       Unsecured      4,430.00            NA           NA            0.00         0.00
 Rise Credit Of Illinois Llc D              Unsecured      4,429.00            NA           NA            0.00         0.00
 Syncb/Sams Club                            Unsecured           0.00           NA           NA            0.00         0.00
 US Bank                                    Unsecured         871.00           NA           NA            0.00         0.00
 Zoca Loans                                 Unsecured      2,794.00            NA           NA            0.00         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-12938        Doc 37      Filed 12/31/18     Entered 12/31/18 17:39:55             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                $6,177.16               $0.00             $0.00
 TOTAL PRIORITY:                                          $6,177.16               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                $176.13               $0.00             $0.00


 Disbursements:

         Expenses of Administration                                $26.34
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                           $26.34


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
